     Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 1 of 20                 PageID 73



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,

v.                                                                  Cr. No. 18-20202-SHL

BRIAN HOWARD,

          Defendant.


       POSITION OF DEFENDANT WITH RESPECT TO SENTENCING FACTORS


         COMES NOW the defendant Brian Howard, by and through his counsel, Needum L.

Germany and submits his position with respect to the sentencing factors pursuant to §6A1.2 of the

United States Sentencing Guidelines Manual (effective 2018).

         The defendant and counsel have reviewed and discussed the Presentence Investigation

Report together.

                        OBJECTIONS TO THE PRESENTENCE REPORT

         The defendant objects to Paragraph 13. Under the guidelines aggravated burglary does not

count as a crime of violence under the guidelines. As such the base offense level in that paragraph

should be Level 20.

         Mr. Howard objects to Paragraph 14 of the PSR, whereby the probation officer

recommended a four-level enhancement for possession of a firearm in connection with another

felony offense. The defendant asserts that the narcotics, a mere two grams of powder cocaine,

found on him on the day of arrest were for personal use. In United States v. Shields, 664 F.3d


                                                1
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 2 of 20                       PageID 74



1040 (6th Cir.2011), the Sixth Circuit reversed an application of the firearm enhancement where

the defendant possessed only a small amount of marijuana and a baggy with cocaine residue. See

id. at 1044. The government in Shields had not produced “relevant evidence, other than mere

proximity, that the gun was actually used or intended to be used to protect the drugs.” Id. at

1046. The Sixth Circuit refused to apply the fortress theory in the case of simple possession

because of the plain text of the Guidelines. The application note that enshrined the fortress theory

in the Guidelines singles out drug trafficking crimes for special treatment. “This implies that ‘while

close proximity between a firearm and drugs will suffice to justify the enhancement when an

offender is engaged in drug trafficking, in other cases the enhancement applies only if the

government can establish that the firearm actually or potentially facilitated that offense.’ ” Id. at

1045 (quoting United States v. McKenzie, 410 Fed.Appx. 943, 945 (6th Cir.2011)). In this case,

the government can make no such showing and have in fact agreed that the enhancement does not

apply as part of the plea agreement.

       The defendant objects to Paragraph 19, where the probation officer recommends that he be

classified as armed career criminal. His armed career criminal status was based on convictions for

aggravated burglary offenses under Tennessee law listed in Paragraphs 25(2 counts for attempt),

26, 30, 31, and 32. Unlike the simple question as to the application of the guidelines, this question

is murkier as detailed below.

       When the defendant entered his guilty plea, aggravated burglary in Tennessee did not

qualify pursuant to the 6th Circuit’s decision in United States v. Stitt, 860 F.3d 854, 860-61 (6th

Cir. 2017), holding that a conviction for Tennessee aggravated burglary no longer qualified as a

violent felony for ACCA purposes. However, after Mr. Howard entered his guilty plea, The

Supreme Court reversed this Court’s holding in Stitt. See United States v. Stitt, 139 S. Ct. 399
                                                  2
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 3 of 20                         PageID 75



(2018). The Court held that because Tennessee’s aggravated burglary statute narrowed its

“habitation” definition concerning non-typical structures such as vehicles or tents to those

designed or adapted for the overnight accommodation of persons, it was consistent with the generic

definition of burglary. Id. at 406-07.

           When Mr. Howard entered his guilty plea, Undersigned stated that Mr. Howard was

advised that the aggravated burglary issue was in flux and would be decided by the Supreme Court

in Stitt. Certainly, Undersigned believed that Stitt would control the outcome on the issue.

However, Undersigned has recently become aware of other potential challenges of whether

Tennessee’s aggravated burglary in Tennessee qualifies under the ACCA. The defendant notes

that the plea agreement specifically stated that the defendant’s maximum sentence would be 10

years and did not mention that if the ACCA applied, that defendant would not be able to withdraw

is plea.

                                   SUMMARY OF ARGUMENTS

           ISSUE I:       The Supreme Court overruled that part of this Court’s Stitt opinion which

held that the Tennessee aggravated burglary statute is broader than generic burglary because the

definition of “habitation” incorporated vehicles and movable enclosures. The Supreme Court’s

determination rested upon Tennessee’s limiting language within the definition of “habitation” that

requires that non-structures be designed or adapted for overnight use. The Court did not overrule

that part of Stitt holding that Tennessee’s aggravated burglary statute is indivisible and in fact,

implicitly adopted it by refraining from applying the modified categorical approach during its

analysis.

           In addition to incorporating the definition of “habitation” from another statutory section of

the Tennessee Code, the Tennessee aggravated burglary statute embraces several means of
                                                     3
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 4 of 20                      PageID 76



committing an aggravated burglary by incorporating Tennessee’s basic burglary statute.

Tennessee’s burglary statute provides three applicable means of committing an aggravated

burglary, two of which require intent upon entry, and one of which does not require such

contemporaneous intent. This Circuit has determined that contemporaneous intent is not a

requirement for generic burglary because Taylor’s definition of generic burglary contains

“remaining in” language. Under this reasoning, someone who enters a building and while inside

commits or attempts to commit a felony will necessarily have “remained” inside the building to

do so.

         The law surrounding this issue, however, has become quite unsettled in this area since Mr.

Howard’s case commenced. The Supreme Court has granted certiorari to reconsider this Circuit’s

opinion in United States v. Quarles, 850 F.3d 836 (6th Cir. 2017), cert. granted, Quarles v. United

States, No. 17-778, 2019 U.S. LEXIS 579 (Jan. 11, 2019). The issue is whether Taylor’s

“remaining in” language requires contemporaneous intent at the time of unlawful entry or first

unlawful remaining in. Several other cases were up on the same issue and have been languishing

with the Court for months since being sent to conference, all with no decision as to certiorari. At

this point, it is likely the Court will simply hold them in abeyance pending the outcome in Quarles.

Because this is an issue of law that has become unsettled in Mr. Howard’s favor, Mr. Howard

respectfully requests this Court to consider the issue herein and, if necessary, hear arguments as to

whether the defendant be allowed to withdraw his guilty plea, as he has waived his right to appeal.

Alternatively, Mr. Howard respectfully requests that the Court hold his sentencing in abeyance

pending the Supreme Court’s decision on this issue, as the defendant will be unable to challenge

his status as an armed career criminal.


                                                 4
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 5 of 20                       PageID 77



       ISSUE II:       Issue II turns on whether this Court determines that Subsection 3 of

Tennessee’s burglary statute is nongeneric, and that Tennessee’s aggravated burglary statute is

divisible along the “burglary,” versus the “habitation” variant of the crime. Mr. Howard maintains

a position that it would fly in the face of Mathis to find the “burglary” definition incorporated from

a separate statute divisible in the context of Tennessee’s aggravated burglary statute. Should the

Court determine to do so, however, he avers that the government has not carried its burden of

establishing that he committed one of the “violent” means of burglary, requiring intent upon entry.



                                          ARGUMENTS

ISSUE I:       TENNESSEE’S  AGGRAVATED      BURGLARY    STATUTE IS
               NONGENERIC BECAUSE IT INCORPORATES A MEANS OF
               BURGLARY WHEREBY THE STATE CAN OBTAIN A CONVICTION
               WITHOUT SHOWING REQUISITE INTENT UPON ENTRY

Argument

       The enhanced penalties under the ACCA, including the 15-year mandatory minimum,

apply when a person violates 18 U.S.C. § 922(g)(1) after having been convicted of at least three

violent felonies. See 18 U.S.C. § 924(e)(1). Without the enhanced penalties of the ACCA, a §

922(g)(1) conviction carries a maximum penalty of 10 years. See 18 U.S.C. § 924(a)(2).

       Under the ACCA, “burglary” is specifically enumerated as a “violent felony.” See 18

U.S.C. § 924(e)(2)(B)(ii). The analysis, however, is not quite that simple. The Supreme Court

has outlined an analytical approach that courts must follow to determine whether a particular

statute, despite having “burglary” in its name, truly entails the same type of “burglary” that is

enumerated in the ACCA’s “violent felony”             definition. This is known as the categorical

approach, wherein courts must compare the elements of the statute of conviction to the elements
                                                  5
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 6 of 20                      PageID 78



of the generic definition of the offense. See Taylor v. United States, 495 U.S. 575, 599-600 (1990).

If the statute of conviction criminalizes more conduct than the generic definition, then that

conviction is not the same offense enumerated in the ACCA’s “violent felony” definition. See

Descamps v. United States, 570 U.S. 254, 257 (2013). Consequently, that conviction is not a

violent felony for ACCA purposes.

       Under the categorical approach, courts may only compare the elements of the statute of

conviction to the elements of the generic definition. In other words, courts are prohibited from

looking to “the particular facts underlying those convictions,” Taylor, 495 U.S. at 600, as a means

of determining if “the defendant actually committed the offense in its generic form,” Descamps,

570 U.S. at 261. The gravamen of the categorical approach is that it is an “elements-only” analysis.

See Mathis v. United States, 136 S. Ct. at 2252, 2254 (2016).

       In Taylor, the Supreme Court recognized that courts may occasionally struggle to ascertain

which elements within a statute should be compared to the generic definition of the offense. See

Taylor, 495 U.S. at 602. This occurs when a defendant’s prior conviction is based on a statute that

“sets out one or more elements of the offense in the alternative,” Descamps, 570 U.S. at 257,

“thereby defin[ing] multiple crimes,” Mathis, 136 S. Ct. at 2249. Dubbed divisible statutes, the

Taylor court suggested that courts may need to “go beyond the mere fact of conviction” and look

to the facts underlying a conviction in order to determine which element or set of elements was

the basis of a defendant’s conviction. See Taylor, 495 U.S. at 602. Thus, when courts attempt to

apply the categorical approach, but are thwarted by a divisible statute, they are permitted “to

consult a limited class of documents, such as indictments and jury instructions, to determine which

alternative [set of elements] formed the basis of the defendant's prior conviction.” Descamps, 570

U.S. at 257. In this way, courts are able to identify which elements in a divisible statute should be
                                                 6
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 7 of 20                      PageID 79



compared to the generic definition of the offense. This is referred to as the modified categorical

approach. See Stitt, 860 F.3d at 862.

       To determine a statute’s divisibility, courts look first at the language of the statute and

state-court decisions; if neither source provides a definitive answer, courts turn to the record of

conviction. See Mathis, 136 S. Ct. at 2249, 2256; see also United States v. Ritchey, 840 F.3d 310,

317-18 (6th Cir. 2016). If the court still cannot discern whether a statute presents elements or

means, the statute is indivisible. Mathis, 136 S. Ct. at 2257. When a statute is indivisible, resort

to the modified categorical approach is inappropriate. Id. at 22543-54

       This Court held en banc in Stitt that the Tennessee aggravated burglary statute is indivisible

under Mathis and broader than generic burglary for purposes of the ACCA’s enumerated-offenses

clause. See Stitt, 860 F.3d at 862. The Supreme Court overruled that part of Stitt holding that the

Tennessee aggravated burglary statute is broader than generic burglary for purposes of the

ACCA’s enumerated-offense clause. See Stitt, 139 S. Ct. at 404, 406-07. It did not overrule that

part of Stitt holding that Tennessee’s aggravated burglary statute is indivisible.

       Tennessee’s aggravated burglary statute provides that “[a]ggravated burglary is burglary

of a habitation as defined in §§ 39-14-401 and 39-14-402.” See Tenn. Code Ann. § 39-14-403(a).

Subsection 401 contains the definition of “habitation” addressed in Stitt. Subsection 402, however,

defines “burglary” as follows:

       A person commits burglary who, without the effective consent of the property
       owner:

       (1)     Enters a building other than a habitation (or any portion thereof) not open
       to the public, with intent to commit a felony, theft or assault;

       (2)    Remains concealed, with the intent to commit a felony, theft or assault, in a
       building;

                                                  7
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 8 of 20                       PageID 80



       (3)     Enters a building and commits or attempts to commit a felony, theft or
       assault; or

       (4)     Enters any freight or passenger car, automobile, truck, trailer, boat, airplane
       or other motor vehicle with intent to commit a felony, theft or assault or commits
       or attempts to commit a felony, theft or assault.

Tenn. Code Ann. § 39-14-402(a)(1)-(4). In the context of Tennessee’s indivisible aggravated

burglary statute, Tenn. Code Ann. § 39-14-402 supplies a list of means by which Tennessee

aggravated burglary can be committed. Hence, resort to the modified categorical approach cannot

be had to determine the means of burglary underlying an aggravated burglary conviction. See,

e.g.., Van Cannon v. United States, 890 F.3d 656, 663 (7th Cir. 2018) (“[I]f an alternatively

phrased statute describes different factual means of committing an element of a single crime, then

the modified categorical approach has no role to play.” (citing Mathis, 136 S. Ct. at 2253)). This

was apparent in Mathis, wherein the Supreme Court cited United States v. Ozier, 796 F.3d 597

(6th Cir. 2015) – a case whose only issue was whether Tennessee’s aggravated burglary statute

was divisible -- as an example of a case relying upon the same error it was overruling, thereby

dictating that Tennessee’s aggravated burglary statute is indivisible. See Mathis, 136 S. Ct. at

2251 n.1 Thus, if any one of these means of committing aggravated burglary is broader than the

generic definition of burglary, Mr. Howard’s aggravated burglary convictions cannot count as

ACCA predicate convictions.

       Obviously, per Taylor, the fourth type of burglary listed in § 39-14-402(a) is nongeneric

and cannot be used as an ACCA predicate conviction. See United States v. Couch, 65 F.3d 542,

544-45 (6th Cir. 1995). It is now also apparent that this section would be inapplicable in any event

because of the limitation in the definition of “habitation” incorporated in Tennessee’s aggravated



                                                 8
  Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 9 of 20                      PageID 81



burglary statute requiring that vehicles be designed or adapted for overnight accommodation

before a defendant can be convicted of aggravated burglary.

       Of the three remaining subsections, the first two involve entering a building “with the intent

to commit a felony,” while the third does not require intent to commit a felony at the time of entry.

During the pendency of this case, whether the third subsection of Tennessee’s burglary statute can

qualify as a violent felony for ACCA purposes has come into question. The specific issue is

whether the third subsection of Tennessee’s burglary statute runs afoul of Taylor’s generic

definition of burglary as the “unlawful or unprivileged entry into, or remaining in, a building or

structure, with the intent to commit a crime.” Taylor, 495 U.S. at 599. Subsection (a)(3) lacks

the requirement that a defendant enter a structure with intent to commit a crime. The question

turns on the “remaining in” portion of the Taylor definition.

       This Circuit has held that all of the first three subsections of Tenn. Code Ann. § 39-14-402

fit within the generic definition of burglary and are therefore ACCA predicate convictions. See

United States v. Priddy, 808 F.3d 676, 684-85 (6th Cir. 2015). With specific regard to Subsection

(a)(3), the Priddy Court held that the Subsection was generic burglary under Taylor’s “remaining

in” language because someone who enters a building or structure and, while inside, commits or

attempts to commit a felony will necessarily have remained inside the building or structure to do

so. Thus, the issue here – whether § 39-14-402(a)(3) fits within the generic definition of burglary

because it allows a defendant to be convicted of burglary if he enters a building and then forms the

requisite intent to commit a crime while inside – has been rejected in this Circuit because Priddy

is controlling precedent. See United States v. Ferguson, 868 F.3d 514, 515-516 (6th Cir. 2017).

The defendant in Ferguson, however, has filed a petition for certiorari review that remains pending,

along with several other cases that raise the same issue under various state statutes. See Ferguson
                                                 9
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 10 of 20                      PageID 82



v. United States, No. 17-7496 (Pet. Cert. filed Jan. 17, 2018); see also United States v. Herrold,

No. 17-1445 (Pet. Cert. filed Apr. 18, 2018) (Texas burglary statute); Moore v. United States, No.

17-8153 (Pet. Cert. filed Mar. 14, 2018) (Tennessee burglary statute); Secord v. United States, No.

17-7224 (Pet. Cert. Filed Dec. 19, 2017) (Michigan home invasion statute. The Court recently

granted certiorari review, however, on this Court’s Quarles decision, which raises the same issue

as regards a Michigan home invasion statute.

       The Court is addressing the widening circuit split on the issue of whether an intent to

commit a crime must be present at the moment one lawfully enters or remains in a building. The

Fifth, Seventh and Eighth Circuits have concluded that Taylor requires a showing that the

defendant had criminal intent when he or she unlawfully entered or first unlawfully remained

inside the building. These circuits have found that the act of “remaining in” a building, for

purposes of generic burglary, is not a continuous undertaking, but a discrete event that occurs at

the moment when a perpetrator, who at one point was lawfully present, exceeds his license and

overstays his welcome. See United States v. Herrold, 883 F.3d 517, 531-32 (5th Cir. 2018); Van

Cannon, 890 F.3d at 665; United States v. McArthur, 850 F.3d 925, 939 (8th Cir. 2017). Put

simply, these circuits require contemporaneous intent. See Herrold, 883 F.3d at 531; Van Cannon,

89 F.3d at 665; McArthur, 850 F.3d at 939 n.*. In addition to the Sixth, the Fourth, Ninth, and

Tenth Circuits have reached the opposite conclusion, transforming any trespass into a burglary if

the defendant decides at any point to commit a crime. See United States v. Bonilla, 687 F.3d 188,

194 (4th Cir. 2012) (affirming defendant’s sentencing enhancement under USSG § 2L1.2 based

upon violation of the Texas burglary statute at issue in Herrold); United States v. Reina-Rodriguez,

468 F.3d 1147, 1155 (9th Cir. 2006) (ruling that Utah second-degree burglary was a crime of

violence under the Guidelines by finding that “remaining in” must refer to a continuing course of
                                                10
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 11 of 20                      PageID 83



conduct), overruled on other grounds, United States v. Grissel, 488 F.3d 844 (9th Cir. 2007);

United States v. Dunn, 96 F. App’x 600, 605 (10th Cir. 2004) (holding that elements of Texas

burglary statute substantially corresponded to Taylor’s generic burglary elements).

       The Fifth, Seventh and Eighth Circuits have it right. Perhaps the most instructive of these

circuit decisions is the Fifth Circuit’s holding in Herrold. This is because Texas’ burglary statute

is virtually identical to the first three subsections of Tenn. Code Ann. 39-14-402(a).1 There is

good reason for this. Legislative history reveals that the burglary statute in Tennessee’s 1989

proposed Criminal Code, as well as the statute’s commentary, were adopted nearly verbatim from

the 1970 version of the proposed revision of the Texas Penal Code. See Jonathan Harwell,

Burglary at Wal-Mart: Innovative Prosecutions of Banned Shoplifters Under Tenn. Code Ann. §

39-14-402, 11 Tenn. J. L. & Pol’y 81, 99-104 (2016) (citing Tennessee Sentencing Comm’n,

Proposed Revised Criminal Code (1989); State of Tennessee Law Revision Comm’n, Criminal

Code: Tentative Draft ii (1972)).




       1
           Texas’ burglary statute reads:

               A person commits an offense if, without the effective consent of the owner,
       the person:

              (1)     enters a habitation, or a building (or any portion of a building) not
       then open to the public, with intent to commit a felony, theft, or an assault; or

               (2)     remains concealed, with intent to commit a felony, theft, or an
       assault, in a building or habitation; or

               (3)     enters a building or habitation and commits or attempts to commit a
       felony, theft, or an assault.

       Texas Penal Code § 30.02(a)(1)-(3).
                                                11
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 12 of 20                         PageID 84



       In Herrold, the Fifth Circuit held that because Texas’ Subsection 3, Texas Penal Code §

30.02(a)(3), contained no textual requirement that a defendant’s intent to commit a crime

contemporaneously accompany a defendant’s unauthorized entry, it was broader than the ACCA’s

generic definition of burglary. Herrold, 883 F.3d at 531. The court reasoned that because all entry

is followed by some version of remaining in, and because the remaining in lasts until departure,

almost every instance of entry would automatically involve remaining in. Id. at 532. The more

natural way of reading the Supreme Court’s reference to “remaining in” in its generic burglary

definition, explained the court, captures burglars who initially have a license to enter a particular

location but who remain there once that license expires in order to commit a crime. Id. Generic

burglary would require these defendants to possess the intent to commit a crime while remaining

in this narrower sense -- at the moment they exceed their license in order to commit a crime. Id.

       The Herrold court supported its interpretation by referencing first the sources that the

Taylor Court relied on in crafting its generic burglary definition. Id. The court noted that, after

the Taylor Court articulated the elements of generic burglary, it immediately cited only the then-

current edition of the influential LaFave and Scott criminal law treatise. Id. In that treatise, LaFave

and Scott addressed the “remaining in” alternative, explaining that the language’s purpose was to

capture defendants who lawfully enter a location and then remain, once their license to be there is

lost, in order to commit a crime. Id. Indeed, observed the court, the treatise’s sole example of this

type of burglary described “a bank customer who hides in the bank until it closes and then takes

the bank’s money.” Id. at 532-33. The court also noted that LaFave and Scott directly alluded to

Texas Penal Code § 30.02(a)(3) in this discussion, opining that Texas enacted § 30.02(a)(3) in

order to avoid potential problems of proof “concerning whether the defendant’s intent was formed

before or after the unlawful entry or remaining.” Id. at 533. Note that Tennessee shared the same
                                                  12
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 13 of 20                        PageID 85



problem of proof concerns at the time of enactment of its statute. See 11 Tenn. J. L. & Pol’y at

104 & n.58 (explaining that the Tennessee Sentencing Commission similarly discussed the purpose

of Tenn. Code Ann. § 39-14-402(a)(3) was to dispense with the need to prove intent at the time of

entry).

          The Herrold court noted the Taylor Court’s mention of the Model Penal Code in its

analysis, but also that the cited edition did not include any “remaining in” language at all. Herrold,

883 F.3d at 533. The Herrold court further observed that, to the extent the Model Penal Code

drafters did discuss the existence of “remaining in” language in other burglary statutes, they were

in accord with LaFave and Scott about whom that language was meant to reach: those initially

licensed to be on a property but who exceeded their license in order to commit a crime. Id.

          Finally, the Herrold court remarked on the Taylor Court’s statement that its “generic sense”

of the offense would have been recognized as burglary by most states at the time Taylor was

decided. Id. In contrast, noted the Herrold court, not all states used “remaining in” language in

their burglary statutes. Id. The Herrold court stated that LaFave and Scott listed only twenty-five

in their treatise and the states that did include the language at the relevant time appeared to have

been split in how they understood its scope. Id.

          Next, the Herrold court posited that the “remaining in” version of burglary likely presented

less danger to victims than generic burglary. Id. at 534. Here, the court observed that the Taylor

Court’s analysis was partially based on the premise that “[t]he fact that an offender enters a

building to commit a crime often creates the possibility of a violent confrontation.” Id. The

Herrold court argued that scenarios in which a defendant trespasses but does not intend to commit

a crime must engender less risk of confrontation than ones in which he enters just to commit a

crime. Id.
                                                  13
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 14 of 20                       PageID 86



       The Herrold court did note this Circuit’s opinion in Priddy. The court respectfully

disagreed with Priddy’s conclusion. It found the reasoning that because someone who enters a

building or structure and, while inside, commits or attempts to commit a felony will necessarily

have remained inside the building or structure to do so, begged the question of the meaning of the

phrase “remaining in,” rather than answered it. Id. at 536.

       Note also the Seventh Circuit’s astute observation that statutes worded like Tennessee

burglary Subsection (a)(3) do not “require proof of intent to commit a crime at all – not at any

point during the offense conduct.” Van Cannon, 890 F.3d at 664 (emphasis in original). The

Seventh Circuit likewise rejected any implicit intent rationale like that put forth in Priddy based

upon the statute’s requirement of proof of a completed crime because not all crimes are intentional.

Id. Moreover, “Taylor’s elements-based approach does not countenance imposing an enhanced

sentence based on implicit features in the crime of conviction.” Id. (emphasis in original).

       Lastly, since the question presented here is close, the rule of lenity applies to construe any

ambiguity against the government. The Supreme Court has “repeatedly emphasized that the

touchstone of the rule of lenity is statutory ambiguity.” Moskal v. United States, 498 U.S. 103,

107 (1990) (internal quotations and citation omitted). This means the rule is inherently contextual,

which begs the question of how much ambiguousness constitutes ambiguity. Id. at 108. The

answer is that lenity is reserved for those situations in which a reasonable doubt persists about a

statute’s intended scope even after resort to the language and structure, legislative history, and

motivating policies of the statute. Id. (internal quotations and citation omitted).

       The rule of lenity requires ambiguous criminal laws to be interpreted in favor of the

defendants subject to them. See United States v. Santos, 553 U.S. 507, 514 (2008) (plurality

opinion). The rule rightly “places the weight of inertia upon the party that can best induce
                                                 14
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 15 of 20                        PageID 87



Congress to speak more clearly,” it prevents the courts from having to “play the part of a mind

reader,” and it is a “venerable” requirement that the federal courts have applied for roughly two

centuries. Id. at 515. Justice Frankfurter, writing for the Court in another case, said the following:

“When Congress leaves to the Judiciary the task of imputing to Congress an undeclared will, the

ambiguity should be resolved in favor of lenity.” Bell v. United States, 349 U.S. 81, 83 (1955).

         Under the ACCA, it is more than clear that Congress left to the judiciary the task of

imputing an undeclared meaning to the word “burglary,” and the courts have struggled ever since.

Congress originally defined burglary in the ACCA as “any felony consisting of entering or

remaining surreptitiously within a building that is property of another with intent to engage in

conduct constituting a Federal or State offense.” Taylor, 495 U.S. at 581 (emphasis added)

(citation omitted). In 1986, this definition was removed from the ACCA, and the legislative history

is silent as to Congress’ reason for the deletion. Id. The Taylor Court’s definition is nearly

identical to the original definition, and so it can be presumed that the Court’s “remaining in”

language meant the type of surreptitious remaining envisioned by Congress.

         This surreptitious type of burglary is covered by Tenn. Code Ann. § 39-14-402(a)(2).

Simply because trespass (and shoplifting for that matter), as covered by § 39-14-402(a)(3) are

labeled “burglary” by the State, does not mean that they qualify as ACCA predicates. See Taylor,

495 U.S. at 588-89. Neither Congress, nor the Taylor Court could possibly have meant such

convictions to be ensnared by the ACCA’s net, which was originally cast to punish only the most

violent offenders. Accordingly, any doubts regarding whether Tennessee’s aggravated burglary

statute meets the definition of violent felony under the ACCA should be decided in Mr. Howard’s

favor.


                                                 15
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 16 of 20                        PageID 88



       Finally, while the Supreme Court has held that a federal court of appeals normally will not

correct a legal error made in criminal trial court proceedings unless the defendant first brought the

error to the trial court’s attention, there is an exception. Henderson v. United States, 568 U.S. 266,

269 (2013). The exception occurs when an unsettled legal question becomes settled in the

defendant’s favor during the appellate review process. Id. When that occurs, the error becomes

plain within the meaning of Federal Rule of Criminal Procedure 52(b). Id.

       This area of the law has become unsettled in Mr. Howard’s favor. The petitions for

certiorari in Quarles regarding Tennessee’s burglary statute upon which this argument is based

were not granted until well after this Mr. Howard pled guilty. Indeed, the government itself had

argued that Herrold and Quarles provided the best vehicles for deciding the question, requesting

that certiorari be granted in those cases, while holding cases like Ferguson and Moore in abeyance

pending the decision. See Ferguson v. United States, No. 17-7496, Govt.’s Resp., at p. 10 (filed

Apr. 18, 2018); Moore v. United States, No. 17-8153, Govt.’s Resp., at p. 10 (filed June 19, 2018).

       In the end, the third means of committing an aggravated burglary, as described in

Tennessee’s burglary statute, “is just a trespass (a non-consensual entry) followed by commission

of a crime within the trespassed habitation.” Van Cannon, 890 F.3d at 664. Thus, for all of the

reasons stated above, Mr. Howaed respectfully requests this Court to find that his aggravated

burglary convictions still do not qualify as ACCA predicate convictions. At the very least, Mr.

Howard requests that this Court hold his case in abeyance pending the Supreme Court’s decision

regarding whether to grant certiorari in the aforementioned cases.




                                                 16
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 17 of 20                      PageID 89



ISSUE II:      EVEN IF TENNESSEE AGGRAVATED BURGLARY IS DIVISIBLE
               ALONG THE BURGLARY DIMENSION, THE GOVERNEMNT HAS NOT
               CARRIED ITS BURDEN OF ESTABLISHING THAT MR. HOWARD
               COMMITTED GENERIC BURGLARY

Argument

       This argument necessarily turns on whether this Court, or the Supreme Court, determines

that Tennessee’s Subsection 3 burglary is nongeneric. Like the argument above, Mr. Howard

preserves it for further appellate review, however as stated earlier he has waived his right appeal

and will be without recourse should this Court not hold this matter in abeyance.

       Mr. Howard’s position is that it would fly in the face of Mathis to apply the modified

categorical approach to a separate definitional section of an indivisible statute. Should the Court

determine to do so in this case, however, Mr. Howard avers that his aggravated burglary conviction

has not been shown to be “violent” through use of the “charging document, written plea

agreement, transcript of plea colloquy,” jury instructions, and “any explicit factual finding by the

trial judge to which the defendant assented.” Shepard v. United States, 544 U.S. 13, 16 (2005).

If applying the modified-categorical approach to determine the burglary variant involved in Mr.

Howard’s prior convictions, the district court can “consult a limited class of documents” in order

to determine which alternative element “formed the basis of the defendant’s prior conviction.”

Descamps, 570 U.S. at 257. The permissible documents, per Shepard, are limited to the charging

document, written plea agreement, transcript of plea colloquy, jury instructions, and any explicit

factual finding by the trial judge to which the defendant assented. Shepard, 544 U.S. at 16. Here,

it is unclear whether any Shepard documents, clarifying what type of burglary was involved in Mr.

Howard’s prior aggravated burglary convictions, exist.



                                                17
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 18 of 20                       PageID 90



       The facts of the remaining the aforementioned aggravated burglary convictions listed in

the PSR were taken from affidavits and arrest tickets.

       Certainly, arrest tickets do not qualify as a Shepard document. In Tennessee, an affidavit

of complaint is “a statement alleging that a person has committed an offense.” Tenn. R. Crim. P.

3 (West 2018). It must be in writing, made under oath before a magistrate, and allege the essential

facts constituting the offense charged. Id. “If the magistrate is satisfied from the written

examination that there is probable cause to believe the offense complained of has been committed

and that there is probable cause to believe the defendant has committed it, then the magistrate shall

issue an arrest warrant.” Tenn. Code Ann. § 40-6-205(a); see also Tenn. R. Crim. P. 4(a). The

prosecution officially commences when the magistrate issues the arrest warrant. Tenn. Code Ann.

§ 40-2-104.

       Tennessee case law holds that the affidavit of complaint alone is not a “charging

instrument.” See State v. Shell, 512 S.W.3d 267, 272 (Tenn. Crim. App. 2016); see also State v.

McCloud, 310 S.W.3d 851, 860 (Tenn. Crim. App. 2009). As these cases explain, § 40-2-104

provides an exclusive and exhaustive list of ways that a prosecution can commence. State v.

Burdick, 395 S.W.3d 120, 124 (Tenn. 2012); State v. Tait, 114 S.W.3d 518, 522 (Tenn. 2003).

The specified methods are “all deemed to provide the defendant with sufficient notice of the

crime.” State v. Ferrante, 269 S.W.3d 908, 914 (Tenn. 2008) (quoting Tait, 114 S.W.3d at 522).

Filing an affidavit of complaint is not one of them. An affidavit of complaint does not therefore

constitute a charging document.

       This Court has held that resort to the use of affidavits of complaint consistent with Shepard

is proper in only one certain instance. Review of an affidavit of complaint was held proper in the

context of an ACCA analysis regarding whether criminal convictions occurred on separate
                                                 18
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 19 of 20                      PageID 91



occasions. See United States v. Jones, 453 F.3d 777, 780 (6th Cir. 2006). In United States v.

Wells, 473 F.3d 640 (6th Cir. 2007), this Court noted that Jones’s holding “involved only the

limited inquiry of whether prior offenses constitute a single criminal episode or multiple episodes,

an inquiry especially suited to resolution by reference to a criminal complaint.” Id. at 647 n.5. A

subsequent case explicitly stated that “Jones did not address -- it had no occasion to address --

whether a sentencing court may rely on an affidavit of complaint to determine what kind of conduct

a defendant necessarily admitted in pleading guilty.” United States v. Medina-Almaguer, 559 F.3d

420, 424 (6th Cir. 2009). An affidavit of complaint is not an appropriate Shepard document on its

own.

       The court also may not rely on the facts stated in the PSR to make the ACCA determination.

United States v. Wynn, 579 F.3d 567, 575-76 (6th Cir. 2009) (reliance on the PSR’s factual

description of a prior conviction is not proper under Shepard and Taylor); see also United States

v. Bartee, 259 F.3d 357, 359-60 (6th Cir. 2008) (police reports and criminal complaints are not

proper Shepard documents). The only document showing the type of burglaries Mr. Howard

committed is the PSR summarizing nebulous non-Shepard approved documents. Because these

documents are insufficient for use in establishing under which variant of Tennessee’s burglary

statute Mr. Howard was convicted for aggravated burglary, Mr. Howard respectfully requests that

the ACCA not be applied by this Court.

       In closing, Undersigned is hopeful that the government will agree to allow the defendant

to appeal the above two issues to the Sixth Circuit. In the alternative, the defendant may seek to

withdraw his appeal, as he was advised that Stitt would be dispositive on the issue of whether

Tennessee’s aggravated burglary qualified as a predicate for the ACCA. Finally, the defendant

may seek from this Court to hold the matter in abeyance.
                                                19
 Case 2:18-cr-20202-SHL Document 30 Filed 01/24/19 Page 20 of 20                    PageID 92



                                             Respectfully submitted,


                                             DORIS RANDLE-HOLT
                                             FEDERAL DEFENDER

                                             s/ Needum L. Germany
                                             Assistant Federal Defender
                                             200 Jefferson Avenue, Suite 200
                                             Memphis, TN 38103
                                             (901) 544-3895



                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Position of Defendant With Respect To

Sentencing Factors has been forwarded by electronic means via the Court’s electronic filing system

to Mr. Neal Oldham, Assistant U.S. Attorney, 167 N. Main, Suite 800, Memphis, TN 38103.

       This 24th day of January, 2019.

                                             s/ Needum L. Germany
                                             Assistant Federal Defender




                                               20
